Citation Nr: 1421365	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1  Entitlement to service connection for a gastrointestinal disability (originally claimed as cancer of the duodenum), to include as secondary to Agent Orange exposure and an acquired psychiatric disability. 

2.  Entitlement to service connection for a skin disability (originally claimed as dermatitis), to include as secondary to Agent Orange exposure and an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to April 1966.  He served in the Republic of Vietnam (RVN) from May 1965 to April 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a November 2006 rating action by the Des Moines, Iowa, RO. The Des Moines RO currently has jurisdiction over the appeal. 

In February 2007, the Veteran testified at a hearing before a Decision Review Officer at the Des Moines RO.  In October 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge. Copies of the hearing transcripts have been associated with the claims files.  

In April 2010 and May 2013, the Board remanded the issues on appeal for additional development.  The requested development has been completed and the appeal has returned to the Board for appellate consideration.

In December 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  The requested opinion has been provided and associated with the Veteran's VA claims folders.  A copy of the VHA opinion was provided to the Veteran and his representative, and he was afforded 60 days to provide additional argument or evidence.  The Veteran, through his representative, responded with additional argument in March 2014.  (See Veteran's representative's March 2014 written argument to the Board). 

Also developed for appellate consideration was the issue of entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  By an August 2013 rating action, the RO granted service connection for an acquired psychiatric disorder, to include PTSD; an initial noncompensable disability rating was assigned, effective July 29, 2005.  This represents a complete grant of the benefit of this disability.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997.  The only issues remaining for appellate consideration are those listed on the title page. 


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam; his exposure to Agent Orange is conceded. 

2.  The evidence is in relative equipoise regarding whether the Veteran's gastrointestinal disability (gastroesophageal reflux disease (GERD)) has been aggravated by his service-connected acquired psychiatric disorder, to include PTSD.

3.  The Veteran's skin disability, contact dermatitis, did not manifest to a compensable degree within a year of the Veteran's discharge from military service and it is not etiologically related thereto, to include exposure to Agent Orange in the RVN; nor has it been found to be related to or permanently aggravated by the service-connected acquired psychiatric disorder, to include PTSD. 


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, GERD, is proximately due to or was caused by the service-connected acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

2.  A skin disability, contact dermatitis, was not incurred in or aggravated by military service, and may not be presumed to have been incurred or aggravated therein, including from herbicide exposure in Vietnam, nor was it proximately due to or caused by the service-connected acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the Board's decision to grant the Veteran's service-connection claim for GERD as secondary to the service-connected acquired psychiatric disorder, to include PTSD is completely favorable, no further action is required.  With respect to the claim for service connection for a skin disability, to include as secondary to Agent Orange exposure and service-connected acquired psychiatric disorder, to include PTSD, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The Veteran was notified via a November 2005 letter of the criteria for establishing service connection for a skin disability on a direct incurrence basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the RO in March 2006. 

With respect to the secondary service connection component of the Veteran's claim for a skin disability, the Board notes that the above-referenced notice letter failed to address such theory of entitlement.  Thus, the notice as relevant to the secondary aspect of the Veteran's claim for a skin disability was defective.  The Board has considered whether this deficiency in notice resulted in prejudicial error to the Veteran.  The evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the secondary aspect of the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, an August 2013 Supplemental Statement of the Case (SSOC) informed the Veteran and his representative of 38 C.F.R. § 3.310, the regulation governing secondary service connection.  That regulation provides that service connection may be granted for a disease or injury that resulted from a service-connected disability or was aggravated thereby.  Id.  Thereafter, the Veteran's representative referenced the above-cited regulation in discussing the merits of the claim for service connection for a skin disability on a secondary basis in a March 2014 written argument to the Board.  (See Veteran's representative's March 2014 written argument to the Board). 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate notice with respect to the secondary aspect of the above-cited claim did not affect the essential fairness of the adjudication of the claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection for a skin disability, to include on a secondary basis decided herein.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's service treatment records (STRs) and VA treatment and examination records.  The RO has also obtained all identified private treatment records. 

Pursuant to the Board's May 2013 remand directives, VA examined the Veteran to determine the etiology of his skin disability in August 2013.  The August 2013 VA examiner has provided answers to the specific medical questions regarding direct service connection asked by the Board in its May 2013 remand directives, such that the requested development has been completed.  A copy of the August 2013 examination report is contained in the claims files.  The August 2013 VA examiner conducted a pertinent physical examination of the Veteran's skin.  All questions necessary to render the determinations made herein were answered by the above-cited VA examiner.  The August 2013 VA examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  It follows that obtaining a new examination would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

In addition, the Veteran was provided an opportunity to set forth his contentions during the February 2007 and October 2009 hearing before a Decision Review Officer (DRO) and the undersigned Acting Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearings, the DRO and undersigned Acting Veterans Law Judge identified one of the issues on appeal as entitlement to service connection for a skin disability, to include on a secondary basis.  Also, information was solicited regarding the nature of his argument and the DRO and Acting Veterans Law Judge clarified the evidence necessary to establish entitlement the benefit sought.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for a skin disability (originally claimed as dermatitis), to include as secondary to Agent Orange exposure and an acquired psychiatric disability, to include PTSD based on the current record.

Finally, in December 2013, the Board requested a specialist medical opinion from the VHA.  In late December 2013, a VA neuropsychiatrist provided the requested opinion.  A copy of the December 2013 VHA opinion has been associated with the claims files.  The opinion provided answered questions necessary to render the determination made with respect to the claim for service connection for a skin disability on a secondary basis.  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the claim for service connection for a skin disability, to include on a secondary basis.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 18 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II. Laws and Regulations

Service Connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as peptic ulcers (gastric or duodenal) and malignant tumors, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran manifested a malignant tumor of the stomach or skin or gastric or duodenal ulcer to a compensable degree within one year of service discharge in April 1966.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as peptic and gastric ulcers and malignant tumors.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Agent Orange-criteria

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii) . 

The Veteran's DD 214 reflects that he had active military service in the RVN; his exposure to Agent Orange is conceded.  38 C.F.R. § 3.307(a)(6).

The diseases subject to presumptive service connection as due to Agent Orange exposure include the following: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, porphyria cutanea tarda (PCT), prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 78 Fed. Reg. 54763 (Sept. 6, 2013); 38 C.F.R. § 3.309(e).  These changes replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. 

However, a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Fed. Reg. 27630-27641 (May 20, 2003).  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


III. Merits Analysis

Gastrointestinal Disability

The Veteran seeks service connection for a gastrointestinal disability.  He contends that he currently has a gastrointestinal disability that is related to his Agent Orange exposure in the RVN.  In the alternative, he maintains that his gastrointestinal disability is secondary to his service-connected acquired psychiatric disorder, to include PTSD.  

For reasons that are outlined in more detail below, the Board will resolve doubt in the Veteran's favor and grant service connection for GERD as secondary to the service-connected acquired psychiatric disorder, to include PTSD.

The evidence of record reflects that the Veteran has a current gastrointestinal disability.  (See December 2013 VHA examiner's report, containing a diagnosis of GERD).  Thus, the crux of the Veteran's claim for service connection turns, in part, on whether the evidence of record supports a finding that his currently diagnosed GERD has been caused or permanently aggravated by his service-connected acquired psychiatric disorder, to include PTSD.  

There are private and VA opinions that are supportive of and against the secondary  service connection component of the Veteran's claim for service connection for a gastrointestinal disability.  Evidence in support of the claim includes an August 2005 statement from W.D., M.D., the Veteran's personal physician.  Dr. W.D. opined that the Veteran's PTSD and depression had "[l]ikely caused or aggravated his Crohn's disease."  The Board finds Dr. W.D.'s opinion to be of minimal probative value because he did not provide any medical reasoning for his conclusion.  (See August 2005 opinion).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Other evidence in support of the claim for a gastrointestinal disability on a secondary basis is a VA gastroenterologist's September 2005 statement that the Veteran had been diagnosed with depression, PTSD and inflammatory bowel disease (IBD).  The VA gastroenterologist opined that there was evidence that early life stress had played a role in the susceptibility of individuals to develop IBD, as well as re-activation of the disease.  He noted that the lag time between the stressful event and the manifestation or exacerbation [of IBD] may range for decades to weeks.  (See September 2005 VA opinion).  In support of his opinion, the VA gastroenterologist referenced a medical article titled, "The neurobiology of stress and gastrointestinal disease."  The Board finds the September 2005 VA examiner's opinion to be of minimal probative value because it does not discuss the Veteran's specific case but rather a general relationship between IBD and life stress.

Evidence against the claim includes an August 2011 VA examiner's opinion.  After  a review of the claims files and physical evaluation of the Veteran, the VA examiner opined that the Veteran's Crohn's disease had not been caused by, was a result of, or had been permanently aggravated by a service-connected disability.  In reaching this conclusion, the August 2011 VA examiner reasoned that the Veteran had denied PTSD symptoms in 1996, which was subsequent to his being diagnosed with Crohn's disease that same year.  The August 2011 VA physician further indicated that there was no specific relation between activity of the Veteran's Crohn's disease and his "alleged PTSD noted in the records."  The VA examiner noted that the Veteran's Crohn's disease was quiescent from 1996 to 2003 despite him having being diagnosed with PTSD during that time.  (See August 2011 VA stomach examination report).  

The Board finds the August 2011 VA examiner's opinion to be based, in part, on an inaccurate premise, namely that that there was "no specific relation between the Veteran's Crohns disease and his activity of his alleged PTSD noted in the records."  As noted above, Dr. W.D. and a VA gastroenterologist had provided positive opinions, albeit without any medical reasoning and based on generalized medical principles, as opposed to those specific to the Veteran's case.  

In view of the deficiencies of the medical record, the Board sought a specialist medical opinion from the VHA.  This opinion was provided by a VA neuropsychiatrist at a VA Multi-Specialty Outpatient Clinic in Daytona Beach, Florida.  (See December 2013 VHA opinion).  

The neuropsychiatrist opined, after a review of the Veteran's claims files including the above-referenced private and VA opinions supportive and against the claim, that the Veteran's Crohn's disease was less likely caused by or aggravated by his service-connected acquired psychiatric disorder and that it was at least as likely as not that the Veteran's chronic GERD had been aggravated by his service-connected acquired psychiatric disorder, to include his PTSD.  In support of these conclusions, the VHA examiner reasoned that there was no compelling evidence of initial occurrence and exacerbation of Crohn's disease in temporal contiguity or other contingent relationship with psychological stressors.  It was further noted, however, that reflex symptoms in chronic GERD were often subject to fluctuations in psychological stress in a rapid dynamic fashion.  The VHA clinician cited several medical studies to support his conclusions.  

While there is conflicting medical evidence that weighs both for and against the Veteran's claim for service connection for a gastrointestinal disability, the Board finds the persuasive evidence supports the claim that GERD is medically related to the service-connected acquired psychiatric disorder.  The above-cited opinion of the VHA neuropsychiatrist is found to have been based upon a thorough review of the evidence of record and sound rationale.  Thus, resolving all reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection for GERD as secondary to the service-connected acquired psychiatric disorder, to include PTSD under 38 C.F.R. § 3.310.  The claim, to this extent, is granted.

Skin Disability

The Veteran seeks service connection for a skin disability, to include as secondary to Agent Orange exposure and service-connected acquired psychiatric disorder, to include PTSD. 

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Veteran currently has a skin disability, dermatitis.  (See December 2013 VHA report).  Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed dermatitis is etiologically related to his period of military service, to include in-service Agent Orange exposure or was caused or aggravated by his service-connected acquired psychiatric disability, to include PTSD. The Board will discuss the direct and secondary service connection theories separately.  

The Board finds the claim for service connection for a skin disability on a direct incurrence basis must be denied because the preponderance of the evidence of record is against a nexus of the Veteran's skin disability to his period of military service, to include his presumed Agent Orange exposure.  As noted above, the Veteran has a skin disability, dermatitis.  Thus, Hickson element (1), evidence of a current disability, has been met.  With respect to crucial Hickson element (2), in-service disease or injury, the Veteran's service treatment records show that in early June 1963, he received treatment for blisters and a rash.  A June 1964 service treatment record shows that the Veteran had an allergic reaction to black dye in woolen socks.  In November 1964, the Veteran sought treatment for an itching sensation of the right calf.  Service treatment records, dated in November and December 1965, reflect treatment for a cyst and boil on the buttocks, respectively.  An April 1966 separation examination report, reflecting that the Veteran's skin was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran reported having had boils.  As the Veteran's service treatment records show that he received treatment for various skin complaints, and his exposure to Agent Orange is conceded, the Board finds that Hickson element (2), evidence of in-service disease or injury, has been met. 

With respect to Hickson element (3), nexus or relationship, there are private and VA examiners' opinions that are supportive of and against the claim for service connection for a skin disability on a direct incurrence basis.  Evidence in support of the claim includes an August 2005 report, prepared by Dr. W.D. the Veteran's private physician.  Dr. W. D. related that the Veteran had numerous medical problems, one of which was dermatitis and noted that the Veteran's type of dermatitis was often linked to the chemicals of Agent Orange.  It was Dr. W.D.'s opinion that there was a strong possibility that the Veteran's "problems" dated back to his military service and his exposure to Agent Orange.  It was further noted that while it was impossible to definitely link the Veteran's medical problems to military service there was a better than 50/50 chance that his "horrendous problems" dated back to his Agent Orange exposure.  The Board finds Dr. W.D.'s opinion to be non-specific as to the Veteran's present dermatitis as related to in-service Agent Orange exposure, rather noting only his "horrendous problems."  Even assuming that the Veteran's "horrendous problems" included his dermatitis, Dr. W.D. did not provide any medical reasoning for his conclusion.  

Evidence against the claim includes August 2007 and January 2011 VA examiners' opinions.  At an August 2007 VA examination, the Veteran related that his skin condition began in 1967 when he was employed at a meat packing plant that required him to wear rubber boots and gloves that led to rashes.  After a physical evaluation of the Veteran's skin, the VA examiner opined that there was a less than 50/50 probability that the Veteran's dermatitis was due to Agent Orange exposure or an incident of service origin.  The August 2007 VA examiner based his opinion on a review of dermatological texts concerning skin conditions, such as psoriasis and atopic dermatitis, as well as the history of the Veteran having worked in areas such as meat packing plants and having to wear specific clothing items such as rubber boots, vinyl gloves, and sensitivities to powders and chemicals. 

At the close of a January 2011 VA skin examination, the physician diagnosed the Veteran with allergic contact dermatitis.  As to its relationship to Agent Orange, the physician opined that allergic contact dermatitis was not a known condition associated with Agent Orange exposure, as referenced by the Institute of Medicine  (IOM).  The Board finds this statement to be inconclusive.  While allergic contact dermatitis is not a known condition associated with Agent Orange exposure according to the IOM, the January 2011 VA physician did not provide an opinion that was case specific, namely whether Agent Orange exposure in the RVN caused the Veteran's allergic contact dermatitis, as opposed to a general statement that it was not a condition known to be due to said exposure. 

As to the question of direct causation of the Veteran's allergic contact dermatitis to his period of military service, the January 2011 VA examiner referenced the Veteran's service treatment records, which showed that he had sought treatment for a rash in 1963 and an allergic reaction to black dye in his woolen socks in 1964.  The physician also noted that after the Veteran switched to white socks during service in 1964 his symptoms resolved.  The January 2011 VA  physician opined that the Veteran's currently diagnosed allergic contact dermatitis was the result of having to wear rubber protective clothing during his post-service employment in a slaughter house.  It was reasoned that because an eruption of contact dermatitis occurred in close and or immediate proximity to the exposure of the offending agent, there would not have been any long-term latent effects, aside from a pre-eruption sensitization period. 

The Board finds the August 2007 and January 2011 VA opinions on direct causation of the Veteran's allergic contact dermatitis to be based on an incomplete record.  In this regard, the August 2007 VA examiner did not comment on the Veteran's service treatment records showing that he had received treatment for various skin problems.  The Board finds that the January 2011 VA examiner did not comment on the fact that the Veteran had received treatment for other skin disabilities prior and subsequent to the above-cited allergic reaction to woolen socks in June 1964.  For example, the Veteran was seen for blisters and a rash in 1963.  In October 1964, he had complained of an itching sensation in his right calf for the previous four or five days.  For the foregoing reasons, the Board finds the August 2005 and January 2011 VA examiners' opinions to be of minimal probative value. 

In view of the inadequacies found in the above-cited VA examiners' opinions, the Board remanded the claim for a comprehensive skin examination in May 2013.  An examination was performed in August 2013.  After a review of the entire record, to include the above-cited service treatment records and post-service private and VA reports, the examiner opined that it was less likely than not that the Veteran's skin condition, namely allergic contact dermatitis, had its onset during service or was etiologically related thereto, to include his presumed Agent Orange exposure.  The examiner reasoned that although the Veteran had suffered eczema as a child it was in full remission.  The examiner also indicated that the Veteran's in-service cellulitis and boil infections had resolved fully without residuals.  It was noted that the Veteran had not reported having a rash since 2004, that a current physical evaluation of the skin revealed no current evidence of a rash, and that his history of atopy in childhood made him susceptible to developing episodes of contact dermatitis.  Overall, the August 2013 VA examiner concluded that the Veteran's allergic contact dermatitis was caused by his exposure to rubber boots and gloves during his post-service employment at a packing plant and not a result of his in-service Agent Orange exposure.  (See August 2013 VA skin examination report).  

The Board accords great probative weight to the August 2013 VA examiner's opinion since it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is also consistent and supported by the other evidence of record, namely an August 1981 VA examination report and treatment reports prepared by the University of Iowa dated from 1985 to 1996.  These reports reflect that the Veteran had contact dermatitis that was related to a contact allergy to Thiuran in rubber.  Specifically, a November 1988 report contains an examining physician's opinion that the Veteran's dermatologic condition did not, in any way, resemble, the dermatitis caused by Agent Orange, but that it fit a contact dermatitis to an agent to which he tested positive for in patch testing in the past.  (See November 1988 report, prepared by the University of Iowa). 

Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's claim for service-connection claim for a skin disability on a direct incurrence basis is not warranted on this basis.  Turning to whether service connection for a skin disability is warranted on a secondary basis, the Board finds that the claim will be denied because the preponderance of the evidence of record is against a finding that the service-connected acquired psychiatric disability, to included PTSD caused or permanently worsened the Veteran's skin disability, contact dermatitis. 

There are VA opinions that are supportive of and against the secondary service connection component of the claim for service connection for a skin disability.  Evidence in support of the claim includes an August 2007 VA examiner's comment that "[w]ith a known familial traid of asthma, atopic dermatitis and aspirin sensitivity; which is evident in the veteran's report, it is highly likely that the patient has atopic dermatitis [which] can "flare-up in times of stress."  (See August 2007 VA examination report).  The Board finds the August 2007 VA examiner's opinion to be of minimal probative value because no comments as to the specific relationship between a chronic skin disability (such as contact dermatitis) and PTSD or PTSD-related stress was provided.  

Evidence against the claim includes a December 2013 VHA neuropsychiatrist' s opinion.  After a review of the entire medical evidence of record, to include the above-cited August 2007 VA examiner's opinion, the VHA neuropsychiatrist opined that the record demonstrated that allergic contacts were the precipitant factor of the Veteran's recurrent dermatitis with some remote records indicating (inflammatory) dermatological conditions of folliculitis, eczema of the extremities and acne rosacea.  The VHA neuropsychiatrist opined that he could not find any compelling evidence of a psychological etiology of demonstrable worsening of the Veteran's dermatitis by stress factors.  Thus, it was the VHA neuropsychiatrist' s opinion that it was less likely than not that the Veteran had a chronic skin disability that was caused or aggravated by his service-connected acquired psychiatric disorder, to include PTSD.  (See August 2013 VHA report).  The Board finds the August 2013 VA neuropsychiatrist' s opinion to be of high probative value because it was provided by a physician with expertise in neuropsychiatry who offered clear conclusions and was based on the Veteran's medical history.  

The Board has given consideration to the Veteran's personal assertion that there is a relationship between his skin disability and his period of military service, to include his presumed Agent Orange exposure and his service connected acquired psychiatric disorder.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (skin disabilities, including dermatitis) falls outside the realm of common knowledge of a lay person.  Skin diseases are not the type of conditions that are readily amenable to lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical evaluations and specific findings are needed to properly assess and diagnose the disorders.  

Although the Board acknowledges the Veteran is competent to report symptoms such as itching and discoloration of the skin, there is no indication that he is competent to link his current diagnosis of dermatitis to his in-service Agent Orange exposure or to his service-connected acquired psychiatric disability.  The Veteran is not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin disorders.  Accordingly, this lay evidence does not constitute competent medical evidence. 

The Board finds the August 2013 VA opinion and the December 2013 VHA opinion on the direct and secondary service connection components of the claim for service connection for a skin disability persuasive.  They are based on an accurate factual premise and offer clear conclusions with supporting data and reasoned medical explanations.  Therefore, the Board finds that the preponderance of the evidence of record is against the claim for service connection for a skin disability.  


ORDER

Service connection for a gastrointestinal disability, GERD, as secondary to the service-connected acquired psychiatric disorder, to include PTSD, is granted.  

Service connection for a skin disability, to include as secondary to Agent Orange exposure and service-connected acquired psychiatric disorder, to include PTSD, is denied. 


____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


